DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           YENDE FRANCIS,
                              Appellant,

                                    v.

    ZEEK PARETS, MYLES PARETS, BRYAN PARETS, and OMAR
                         PARETS,
                         Appellees.

                              No. 4D21-1518

                               [May 5, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ellen Feld, Judge; L.T. Case No. COWE20021763.

  Yende Francis, Southwest Ranches, pro se.

  Natalie P. Mescolotto of NM Legal, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.